Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows, to improve matter of claim form: 

	In claims 1-3, 6, last line, “wherein said wake foil is outlined in Aguera a stock, store bought item” has been deleted.
	In claim 5, last two lines, “, store bought items that are an east coast version of foils outlined in Aguera” has been deleted.
	In claim 1, lines 4, 10, 13, 15, 24; In claim 2, lines 5, 8, 10, 14, 19; claim 3, lines 5, 8, 12, 14, 18, 21; claim 4, lines 5, 9, 10; claim 5, lines 9, 17; claim 6, line 28; claim 7, lines 10, 31, 42,  “.” have been changed to –,-.
 
	In the specification, page 1, line 4, after 13/489,367, the following has been added, --now U.S. Patent No. 10,946,939, issued March 16, 2021.
In the specification, page 1, line 5, after 13/677,153, the following has been added, --now U.S. Patent No. 9,718,521, issued August 1, 2017.

		
	The substitute specification pages filed 11/25/2019 and 4/12/21 have not been entered because complete clean copies of the entire specification have not been filed with the amended specifications.

	Because the Abstract is over 150 words and contains legal phraseology such as “said” and “means”, the Abstract has been amended as follows, 















Abstract

This new art offers six add on motorized attachments for the benefit of the recent trend of hydrofoil surfing wherein the wave hydrofoils comprise a mast attached to the bottom side of a surfboard and a fuselage that has a large forward lifting wing and a small aft stabilizing wing and is able lift a 250 lb man and surfboard approximately two feet above the water surface at slow paddling speeds riding a wave from underneath the water surface wherein the new art enables the hydrofoil surfboard to motor along on flat water at high speed cruising or fielding for waves then the new art can retract a motorized structure completely out of the water while in motion to allow a surfer to catch then foil ride a wave or an ocean swell without power by two types of retractable motorized apparatus.









 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specifically claimed watercraft with wave foil define over the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617